DETAILED ACTION
Summary 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This is a first Office Action on the merits.
Claims 12-31 are currently pending.

Claim Objections
Claims 26, 29, and 30 are objected to because of the following informalities: 
In claim 26, lines 14-15, please amend “via one or more wired and/or wireless networks” to recite “via one or more at least one of wired and wireless networks”;
In claim 29, line 3, please amend “differences in a parcel between the respective stored first color frames of image data” to recite “differences in a parcel between the two or more stored first color frames of image data”;
In claim 30, lines 1-4, please amend “identifying a location and/or optical reader from the plurality of optical readers associated with each of the respective stored first color frames of image data, and determine which of the respective location and/or optical reader is associated with damage to the parcel” to recite “identifying at least one of a location and optical reader from the plurality of optical readers associated with each of the two or more stored first color frames of image data, and determining which of the at least one location and optical reader is associated with damage to the parcel”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 (and claims 13-18 by dependence) recites the limitation “decode one or more decodable indicia in the one or more frames of image data” in line 9.  This limitation does not clearly indicate which of the “one or more frames of image data” is being referenced as lines 7-8 recite both “one or more color frames of image data” and “one or more decode frames of image data”.  For purposes of examination, “decode one or more decodable indicia in the one or more frames of image data” has been interpreted as “decode one or more decodable indicia in the one or more decode frames of image data”.
Claim 19 (and claims 20-25 by dependence) recites the limitation “decode one or more decodable indicia in the one or more frames of image data” in line 16.  This limitation does not clearly indicate which of the “one or more frames of image data” is being referenced as lines 14-15 recite both “one or more color frames of image data” and “one or more decode frames of image data”.  For purposes of examination, “decode one or more decodable indicia in the one or more frames of image data” has been interpreted as “decode one or more decodable indicia in the one or more decode frames of image data”.
Claim 26 (and claims 27-31 by dependence) recites the limitation “decode one or more decodable indicia in the one or more frames of image data” in lines 10-11.  This limitation does not clearly indicate which of the “one or more frames of image data” is being referenced as lines 8-9 recite both “one or more color frames of image data” and “one or more decode frames of image data”.  For purposes of examination, “decode one or more decodable indicia in the one or more frames of image data” has been interpreted as “decode one or more decodable indicia in the one or more decode frames of image data”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 12, 15, 16, and 26 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by ERHART, US 2003/0062419.
Re claim 12:
ERHART teaches an optical reader comprising:
A first image sensor array, the first image sensor array being a pixels array having a plurality of first pixels [0049];
A first imaging lens associated with the first image sensor array [0047];
A memory storing instructions that, when executed by the processor, configure the apparatus to:
Capture one or more color frames of image data [0069]-[0071] [0079];
Capture one or more decode frames of image data [0069]-[0071] [0079];
Decode one or more decodable indicia in the one or more decode frames of image data [0069]-[0071] [0079]; and
Associate the one or more frames of image data with the one or more decode frames of image data [0043] [0069]-[0071] [0078] [0079].
Re claim 15:
ERHART teaches the optical reader of claim 12, wherein associating the one or more color frames of image data with the one or more decode frames of image data comprises:
Identifying a parcel identifier decoded from the one or more decodable indicia [0079]; and
Storing the parcel identifier in association with the one or more color frames of image data [0079] [0090].
Re claim 16:
ERHART teaches the optical reader of claim 15, wherein storing the parcel identifier in association with the one or more color frames of image data comprises transmitting the parcel identifier and the one or more color frames of image data to a remote server comprising a database of other color frames of image data associated with a plurality of other parcel identifiers [0079] [0090].
Re claim 26:
ERHART teaches a system comprising:
A plurality of optical readers [0080] [0090], wherein each optical reader comprises:
A first image sensor array, the first image sensor array being a pixels array having a plurality of first pixels [0049];
A first imaging lens associated with the first image sensor array [0047];
A memory storing instructions that, when executed by the processor, configure the apparatus to:
Capture one or more color frames of image data [0069]-[0071] [0079];
Capture one or more decode frames of image data [0069]-[0071] [0079];
Decode one or more decodable indicia in the one or more decode frames of image data [0069]-[0071] [0079]; and
Associate the one or more frames of image data with the one or more decode frames of image data [0043] [0069]-[0071] [0078] [0079].
At least one remote server connected with the plurality of optical readers via one or more wired and/or wireless networks, wherein the at least one remote server comprises non-transitory computer readable memory storing a plurality of stored frames of image data received from the plurality of optical readers, wherein the plurality of stored color frames of image data are stored in association with a plurality of parcel identifiers [0080] [0090].

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over ERHART, US 2003/0062419 in view of LABAZIEWICZ et al, US 2006/0187311.
Re claim 13:
ERHART, in view of LABZIEWICZ, teaches the optical reader of claim 12, but does not teach a second image sensor array, a second imaging lens associated with the second image sensor array.
LABZIEWICZ teaches a first image sensor array (12), a first imaging lens associated with the first image sensor array, a second image sensor array (14), and a second imaging lens associated with the second image sensor array [0050] [0051] [0113] [Figure 1]. First and second images may be obtained by using both the first image sensor array and the second sensor array [0048]-[0051].
It would have been obvious to one of ordinary skill in the art before the effective filing date to further incorporate the aforementioned teachings of LABZIEWICZ in the optical reader of ERHART such that the reader further includes a second image sensor array and associated second imaging lens to obtain the one or more color frames or image data decode frames of image data for the purpose of providing the reader with extended zoom range and obtain images at different resolutions (LABZIEWICZ [0001] [0113]).  

Claim 14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over ERHART, US 2003/0062419 in view of LABAZIEWICZ et al, US 2006/0187311, as applied in claim 12, and further in view of HORI, US 2002/0158127.
Re claim 14:
ERHART, in view of LABZIEWICZ, teaches the optical reader of claim 12, wherein the first image sensor array is a two-dimensional CMOST image sensor array comprising a plurality of first pixels disposed in a plurality of rows [0035], wherein the one or more decodable indicia comprise one or more two-dimensional bar codes [0035].
ERHART does not explicitly teach the plurality of pixels being operable in a global shutter mode of operation.
HORI teaches an optical reader comprising a first image sensor array comprising a two-dimensional global shutter CMOS image sensor array comprising a plurality of first pixels disposed in a plurality of rows [0018].
It would have been obvious to one of ordinary skill in the art before the effective filing date to further incorporate the teachings of HORI in the optical reader of ERHART, in view of LABZIEWICZ, such that the plurality of first pixels are operable in a global shutter mode of operation for the purpose of photographically stopping any action in the field of view (HORI [0018]).

Claims 17-19 and 24-25 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over ERHART, US 2003/0062419 in view of MEIER et al, US 2005/0056699.
Re claims 17-18:
ERHART teaches the optical reader of claim 12, further comprising an aiming illumination light source.
ERHART does not teach the one or more decode frames of image data define a reduced area relative to one or more color frames of image data, wherein the aiming illumination light source is configured to project an aiming pattern that aligns with a location corresponding to the reduced area of the one or more decode frames of image data.
MEIER teaches an optical reader configured to capturing one or more color frames of image data in a picture taking mode and one or more decode frames of image data in a decode mode of operation [0035] [0082] [0089] [0090].  When in the decode mode of operation, an aiming illumination light source is configured to project an aiming pattern that aligns with a location corresponding to a reduced area of one or more decode frames of image data [0083].
It would have been obvious to one of ordinary skill in the art before invention to further incorporate the teachings of MEIER in the optical reader of ERHART such that the one or more decode frames of image data define a reduced area relative to one or more color frames of image data, wherein the aiming illumination light source is configured to project an aiming pattern that aligns with a location corresponding to the reduced area of the one or more decode frames of image data for the purpose of processing bar code image data at higher speeds.
Re claim 19:
ERHART teaches an optical reader comprising:
A color display, wherein the color display defines a plane of the display, wherein the color display further comprises a graphical user interface with virtual selectable buttons [0049];
A radio frequency communication interface [0080];
A first image sensor array, the first image sensor array being a pixels array having a plurality of first pixels [0049];
A first imaging lens associated with the first image sensor array [0047];
A memory storing instructions that, when executed by the processor, configure the apparatus to:
Capture one or more color frames of image data [0079];
Capture one or more decode frames of image data [0079];
Decode one or more decodable indicia in the one or more decode frames of image data [0079]; and
Associate the one or more frames of image data with the one or more decode frames of image data [0079].
ERHART does not explicitly teach the color display comprises a touch screen or that the radio frequency communication interface is operable to communicate via at least one or Bluetooth, 802.11, and GSM/GPRS.
MEIER taches an optical reader comprising a color display comprising a touch screen, wherein the color display defines a plane of the display, wherein the color display further comprises a graphical user interface with virtual selectable buttons [0036] [0087]; a radio frequency communication interface, wherein the radio frequency communication interface is operable to communicate via at least one or Bluetooth, 802.11, and GSM/GPRS [0051] [0059].
It would have been obvious to one of ordinary skill in the art at the time of invention to further incorporate the aforementioned teachings of MEIER in the optical reader of ERHART such that the color display is a touch screen and that the radio frequency communication interface is operable to communicate via at least one or Bluetooth, 802.11, and GSM/GPRS for the purpose of providing the reader with an alternative display providing users with touch control capability.  Furthermore, Bluetooth, 802.11, and GSM/GPRS are commonly used radio frequency communication types used in the art.
Re claim 22:
ERHART, in view of MEIER, teaches the optical reader of claim 19, wherein associating the one or more color frames of image data with the one or more decode frames of image data comprises:
Identifying a parcel identifier decoded from the one or more decodable indicia [0079]; and
Storing the parcel identifier in association with the one or more color frames of image data [0079] [0090].
Re claims 23 and 28:
ERHART, in view of MEIER, teaches the optical reader of claims 19 and 26, wherein storing the parcel identifier in association with the one or more color frames of image data comprises transmitting the parcel identifier and the one or more color frames of image data to a remote server comprising a database of other color frames of image data associated with a plurality of other parcel identifiers [0079] [0090].
Re claims 24-25:
ERHART, in view of MEIER, teaches the optical reader of claim 19, further comprising an aiming illumination light source.
ERHART does not teach the one or more decode frames of image data define a reduced area relative to one or more color frames of image data, wherein the aiming illumination light source is configured to project an aiming pattern that aligns with a location corresponding to the reduced area of the one or more decode frames of image data.
MEIER teaches an optical reader configured to capturing one or more color frames of image data in a picture taking mode and one or more decode frames of image data in a decode mode of operation [0035] [0082] [0089] [0090].  When in the decode mode of operation, an aiming illumination light source is configured to project an aiming pattern that aligns with a location corresponding to a reduced area of one or more decode frames of image data [0083].
It would have been obvious to one of ordinary skill in the art before invention to further incorporate the teachings of MEIER in the optical reader of ERHART such that the one or more decode frames of image data define a reduced area relative to one or more color frames of image data, wherein the aiming illumination light source is configured to project an aiming pattern that aligns with a location corresponding to the reduced area of the one or more decode frames of image data for the purpose of processing bar code image data at higher speeds.

Claims 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over ERHART, US 2003/0062419 in view of MEIER et al, US 2005/0056699, as applied in claim 19, and further in view of LABAZIEWICZ et al, US 2006/0187311.
Re claim 20:
ERHART, in view of MEIER, teaches the optical reader of claim 19, but does not teach a second image sensor array, a second imaging lens associated with the second image sensor array.
LABZIEWICZ teaches a first image sensor array (12), a first imaging lens associated with the first image sensor array, a second image sensor array (14), and a second imaging lens associated with the second image sensor array [0050] [0051] [0113] [Figure 1]. First and second images may be obtained by using both the first image sensor array and the second sensor array [0048]-[0051].
It would have been obvious to one of ordinary skill in the art before the effective filing date to further incorporate the aforementioned teachings of LABZIEWICZ in the optical reader of ERHART such that the reader further includes a second image sensor array and associated second imaging lens to obtain the one or more color frames or image data decode frames of image data for the purpose of providing the reader extended zoom range and obtain images at different resolutions (LABZIEWICZ [0001] [0113]).  

Claims 21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over ERHART, US 2003/0062419 in view of MEIER et al, US 2005/0056699, as applied in claim 19, and further in view of HORI, US 2002/0158127.
Re claim 21:
ERHART, in view of MEIER, teaches the optical reader of claim 19, wherein the first image sensor array is a two-dimensional CMOST image sensor array comprising a plurality of first pixels disposed in a plurality of rows [0035], wherein the one or more decodable indicia comprise one or more two-dimensional bar codes [0035].
ERHART does not explicitly teach the plurality of pixels being operable in a global shutter mode of operation.
HORI teaches an optical reader comprising a first image sensor array comprising a two-dimensional global shutter CMOS image sensor array comprising a plurality of first pixels disposed in a plurality of rows [0018].
It would have been obvious to one of ordinary skill in the art before the effective filing date to further incorporate the teachings of HORI in the optical reader of ERHART, in view of MEIER, such that the plurality of first pixels are operable in a global shutter mode of operation for the purpose of photographically stopping any action in the field of view (HORI [0018]).

Claim 27 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over ERHART, US 2003/0062419 in view of MEIER et al, US 2005/0056699, as applied in claim 19, and further in view of ERHART, US 2002/0170970 (hereinafter referred to as ERHART 2002).
Re claim 27:
ERHART, in view of MEIER, teaches the system of claim 26, wherein the plurality of stored color frames of image data are stored in a database, but does not explicitly state that the color frames are indexed by the plurality of parcel identifiers.
ERHART 2002 teaches a system wherein a plurality of stored color frames of image data are stored in a database that is indexed by a plurality of identifiers [0034] [0083];
It would have been obvious to one of ordinary skill in the art at the time of invention to further index the plurality of stored color frames of image data by the plurality of parcel identifiers for the purpose of enabling users receiving parcels to scan a parcel identifier at a second location and retrieve the associated parcel color image to determine whether the package was damaged during transport (ERHART 2002 [0084]).

Claim 31 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over ERHART, US 2003/0062419 in view of MEIER et al, US 2005/0056699, as applied in claim 19, and further in view of HERROD et al, US 7,131,591.
Re claim 31:
ERHART, in view of MEIER, teaches the system of claim 26 wherein configured to display one or more of the stored color frames of image data to a user, but does not expressly state that the images are displayed on a web page.
HERROD teaches a system configured to display a web page comprising one or more of the plurality of stored color frames of image data to a user (column 10, lines 17-26).
It would have been obvious to one of ordinary skill in the art at the time of invention to further incorporate the aforementioned teachings of HERROD in the system of ERHART, in view of MEIER, such that the system displays a web page comprising the one or more of the plurality of stored color frames of image data to a user for the purpose of providing users with an easily accessible location to view parcel images and determine whether the condition of a parcel changed during transport (HERROD (column 10, lines 17-26)).

Allowable Subject Matter
Claims 29-30 are objected to as being dependent upon a rejected base claim, but would be allowable if the 112(b) rejection is addressed and the claims rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA A GUDORF whose telephone number is (571)270-7607.  If the Examiner cannot be reached by telephone, she can be reached through the following e-mail address: laura.gudorf@uspto.gov.  The examiner can normally be reached on M-F 6:00-4:00 PM.
If attempts to reach the examiner by telephone and e-mail are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on (571)272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAURA A GUDORF/           Primary Examiner, Art Unit 2876